Citation Nr: 0202567	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  98-16 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
dependency and indemnity compensation benefits reported as 
$60,477.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1947 and from August 1947 to February 1961.  The 
veteran died in February 1979.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Committee 
on Waivers and Compromises (Committee) of the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  In May 1979, the appellant was granted dependency and 
indemnity compensation (DIC) benefits effective February 
1979.  The appellant was notified by VA at the time of her 
obligation to immediately notify VA of any change in marital 
status.

3.  The appellant remarried in July 1992.  

4.  The appellant was overpaid DIC benefits reportedly in the 
amount of $60,477.00 for failing to timely inform the VA of 
her remarriage.

5.  The appellant's failure to timely inform the VA of her 
remarriage is not shown by the evidence of record to 
constitute fraud, misrepresentation of a material fact, or 
bad faith.

CONCLUSION OF LAW

The overpayment of DIC benefits in the reported amount of 
$60,477.00 was not created through fraud, misrepresentation 
of a material fact, or bad faith on the part of the 
appellant.  38 U.S.C.A. 5302 (West 1991); 38 C.F.R. §§ 1.962, 
1.965 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the evidence of record discloses that the veteran 
died in February 1979.  Prior to his death, he was service-
connected for schizophrenic reaction.  A total rating 
evaluation had been in effect for this disability for a 
period of 10 continuous years immediately preceding the 
veteran's death.  In May 1979, the appellant was granted DIC 
benefits effective from February 1979.  The award indicates 
that the appellant was furnished VA Form 21-6753.  This form 
advised the appellant to notify VA of any change in her 
marital status.  It noted that payment of DIC compensation to 
a surviving spouse would be discontinued upon remarriage or 
death.  That form further advised the appellant that prompt 
notice of any condition affecting her right to continued 
payments should be promptly reported to VA.

The record reflects that in October 1997, VA forwarded to the 
appellant a routine form for the purpose of verifying her 
marital status.  On that form, Marital Status Questionnaire, 
VA Form 21-0537, dated in November 1997, the appellant 
reported that she remarried in July 1992.  In correspondence 
received in conjunction with the executed form, the appellant 
indicated that she had previously submitted information 
concerning her remarriage.  A copy of a postal return receipt 
date stamped as received in August 1992 was provided, which 
reportedly represented the correspondence the appellant sent 
regarding her remarriage.  The receipt was addressed to the 
"Veterans Administration, DFAS-DE/RM" (Defense Finance and 
Accounting Service), located in Denver, Colorado.  The 
appellant noted that she no longer had the correspondence 
that was associated with this receipt. 

In November 1997, the RO notified the appellant of the 
termination of her award of DIC benefits effective from 
August 1, 1992, based upon her remarriage.  The appellant was 
thereafter notified by VA of the amount of the overpayment 
created by the termination of her benefits in the amount of 
$60,477.00.

In December 1997, the appellant requested a waiver of 
recovery of the overpayment of DIC benefits.  The appellant 
indicated that repayment of the indebtedness would result in 
undue hardship.  In June 1998 hearing was held at the RO.  At 
that time the appellant and her husband provided testimony 
regarding the circumstances of her remarriage.  In 
conjunction with her hearing she submitted copies of VA 
documents relative to the grant of DIC in May 1979, including 
VA Form 21-6753 and attachments. 

In July 1998 the Committee denied the appellant's claim for a 
waiver of the debt.  At that time it was determined that she 
was at fault in the creation of the debt and collection of 
the debt in effect would not violate the principles of equity 
and good conscience.

In December 1998 she submitted a copy of a Retiree and 
Annuitant newsletter, dated in September 1992 from DFAS, 
which included Directory Assistance.  Under the heading of 
"Retired Pay, Annuities and VA Disability Compensation 
Applied To Retired Pay (OPR: Defense Finance And Accounting 
Service - Denver Center)."  Under this designation, retirees 
and survivor annuitants are provided addresses to contact 
FFSA-DE/RT in Denver, Colorado regarding all retired pay 
matters, annuity accounts, and to report changes in marital 
status or addresses relative to those accounts.  On the same 
page of that directory, information specifically regarding VA 
benefits is provided.  Under the designation, "VA Insurance, 
VA Benefits, or VA Disability Compensation (OPR: Department 
of Veterans Affairs)," inquiries concerning "VA benefits or 
disability compensation and claims," are directed to 
"contact your nearest VA regional office."

In this regard, the appellant in her statements and testimony 
maintains that she timely notified VA of her remarriage in 
July 1992, as evidenced by the August 1992 postal return 
receipt.  She contends that while the correspondence 
represented by this receipt is no longer available, it 
informed VA of her remarriage in order for VA to evaluate her 
claim and determine if she was still entitled to receive 
benefits.  She indicated that in the absence of any response 
from VA and the continued disbursement of checks, she 
presumed that she continued to be eligible for benefits.  
With respect to the mailing address used for the purported 
August 1992 correspondence, the appellant indicated that she 
relied on information contained in the directory assistance 
section of a news bulletin distributed to military retirees, 
which directed her to the Denver, Colorado address.  It is 
the appellant's contention that because the correspondence 
was accepted by an employee of the DFAS (the addressee), 
albeit the wrong office, it was the responsibility of that 
office to forward the correspondence to VA.  It is asserted 
that an implied relationship exists between the DFAS and VA 
by virtue of the listing of contact references contained in 
the retiree periodical.  Thus, the appellant contends that 
her actions with respect to the August 1992 mailing satisfied 
the VA notice requirement concerning remarriage of a 
surviving spouse in receipt of DIC benefits.  Alternatively, 
the appellant asserts that any assessment of fault in this 
matter should be equally assigned to her and VA, since VA 
failed to act on the notice of her remarriage in a timely 
matter.

In August 2001, the Committee again denied the appellant's 
request for waiver.  It was noted that the Committee found 
evidence of bad faith in the appellant's failure to notify VA 
of her remarriage, despite being advised of the importance of 
advising VA of any changes in her status that would affect 
her continued entitlement to receipt of benefits.  On this 
basis, the Committee made a finding that the appellant acted 
in bad faith, thus precluding the grant of waiver of the 
indebtedness in this case.

Analysis

The provisions of 38 U.S.C.A. 5302(c) (West 1991), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver." 
Similarly, 38 C.F.R. § 1.965(b) (2001), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits lack 
of good faith where the debtor's conduct shows an "absence of 
an honest intention to abstain from taking unfair advantage 
of the ... Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non- 
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2001).

The evidence indicates that the appellant was aware of her 
responsibility to notify the VA if she remarried.  In this 
regard the appellant relies on the August 1992 postal return 
receipt as evidence of her notice to VA of her July 1992 
remarriage.  This document lists as the addressee Veterans 
Administration, DFAS-DE/RM.  This address apparently taken 
from DFAS news letter, Directory Assistance.  The Directory 
Assistance further indicated that inquires concerning VA 
benefits or disability compensation and claims should be 
directed to nearest VA regional office.  However, the Board 
is of the opinion that the postal return receipt is 
consistent with intent by the appellant to contact the VA 
regarding her marriage and the date of the receipt is 
consistent with the date of her remarriage.  Thus her belief 
that she was entitled to the continued DIC benefit is 
credible.

After a thorough review of the evidence of record, and the 
testimony presented by the appellant, it is the opinion of 
the Board that the evidence is insufficient to establish 
fraud, misrepresentation, or bad faith on the part of the 
appellant in the creation of the overpayment.  This does not 
mean that she may not be found at fault in its creation, but 
merely indicates that the action, which led to its creation, 
does not meet the high degree of impropriety as to constitute 
fraud, misrepresentation, or bad faith.  The appellant's 
failure to timely report directly to the VA information 
regarding her remarriage led to the creation of the 
overpayment, but such action does not automatically preclude 
the waiver of recovery of the overpayment that was 
consequently established by such failure.  Therefore, the 
waiver is not precluded under the provision set forth in 38 
U.S.C.A. § 5302(a).

Finally, with regard to the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), the Board notes that the 
notice and duty to assist requirements of the VCAA have been 
met.  In this case, the appellant and her representative were 
given notice of the information necessary to substantiate her 
claim by virtue of the Committee's decision, and subsequent 
Statement Of The Case (SOC), and Supplemental Statement Of 
The Case (SSOC).  The record reflects that the RO has made 
reasonable efforts to obtain information relevant to the 
disposition of the appellant's request for waiver of recovery 
of the overpayment.  Furthermore, the appellant has submitted 
written argument and evidence, and presented testimonial 
evidence in support of her request for waiver.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the appellant.  Therefore, further 
development is not warranted.  Accordingly, the Board finds 
that all relevant evidence has been properly developed and 
that no further assistance to the appellant is required to 
comply with the duty to assist.  VCAA, see 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


ORDER

Waiver of the indebtedness is not precluded by fraud, 
misrepresentation or bad faith and to this extent only the 
appeal is granted.


REMAND

Inasmuch as it has been determined that waiver of recovery of 
the debt is not precluded by fraud, misrepresentation or bad 
faith the application of the standard of equity and good 
conscience must be considered.

The applicable law provides that there shall be no recovery 
of payments or overpayments (or any interest thereon) of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  As set 
forth in 38 C.F.R. § 1.965(a) (2001), in making this 
determination, consideration will be given to the following 
elements which are not intended to be all inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.  

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.  

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.  

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.  

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.  

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.  

A review of the evidence reflects that a current financial 
status report is not on file.  Also, the Committee in an 
August 2001 decision indicated that the amount of the debt 
was $60,477.  It was also reported in the same decision that 
the overpayment was $40,477.  This figure appears to be a 
typographical error.  However, the Board believes that this 
matter should be clarified.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and the implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), are fully complied with and 
satisfied.

2.  It is requested that the Committee 
clarify the correct amount of the 
indebtedness.

3.  The appellant should be furnished a 
Financial Status Report for completion. 

4.  Thereafter, the RO should 
readjudicate this claim on the basis of 
whether collection of the debt would 
violate the principles of equity and good 
conscience.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

